Exhibit 10.8

AMBIT BIOSCIENCES CORPORATION

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

On January 8, 2014, the Board, upon recommendation of the Committee, adopted a
revised compensation program for the non-employee directors (the “Non-Employee
Director Compensation Policy”), effective immediately. The Non-Employee Director
Compensation Policy will apply to each of the Company’s non-employee directors
who the Committee determines is eligible to receive compensation under the
Non-Employee Director Compensation Policy and may be amended by the Board at any
time. Pursuant to the Non-Employee Director Compensation Policy, each eligible
non-employee member of the Board will receive the following cash compensation
for Board services, as applicable:

 

  •   $40,000 per year for service as a Board member;

 

  •   an additional $30,000 per year for service as the Chairman of the Board;

 

  •   an additional $15,000 per year for service as the Chairman of the Audit
Committee, effective as of the 2014 annual meeting of the Company’s stockholders
($10,000 per year for current term);

 

  •   an additional $10,000 per year for service as the Chairman of the
Compensation Committee; and

 

  •   an additional $7,000 per year for service as the Chairman of the
Nominating and Corporate Governance Committee.

In addition, the Company’s eligible non-employee directors will receive initial
and annual, automatic, non-discretionary grants of nonqualified stock options
under the terms and provisions of the Plan. Each eligible non-employee director,
upon joining the Board will automatically be granted a non-statutory stock
option to purchase 14,000 shares of the Company’s Common Stock. Each of these
initial grants will vest in equal annual installments over a three year period,
subject to the director’s continued service with the Company through such dates.
On the date of each annual meeting of the Company’s stockholders, each
non-employee director will automatically be granted a non-statutory stock option
to purchase 8,000 shares of the Company’s Common Stock. The annual grants will
vest in full on the one-year anniversary of the date of grant, subject to the
director’s continued service through such date. All stock options granted will
have a maximum term of 10 years and will vest in full upon the closing of a
change of control transaction.